Title: To Thomas Jefferson from Gouverneur Morris, 16 August 1792
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 16 August 1792.

My last was of the first Instant No 5. Since that Period another Revolution has been affected in this City. It was bloody. Success which always makes Friends gives to the present Order an Air of greater Unanimity than really exists. A very considerable Party is deeply interested to overturn it but what may be their Conduct is uncertain. Whether they will confine themselves to idle Vows and empty Wishes or Whether they will break out into Action is doubtful. Some of them are men of Enterprize but it is rather small than great Enterprize. As you know well this Kingdom it may perhaps be sufficient to mention the Kind of Persons which compose this Party. They are those who call’d themselves the moderate or middle Men and who hoped to ballance the two Extremes and govern the Kingdom by playing off one Sett against the other. This in quiet Times requires great Talents as well as great Address and they had more of the latter than the former. In Times of Turbulence it is necessary that those who play this Game should have a considerable armed Force because neither Argument nor Perswasion can then avail. It remains to be provd by the Fact whether they possess such Force. If they do, it must be in the Hands of Monsieur de la Fayette, and as all must depend on an  immediate Exercise of it I rather think that the precious Moment will be suffered to pass away. I have long been convinced that this middle Party, who by the bye were the prime Movers of the Revolution, must fall to the Ground and that those who compose it must join one of the great Factions. The Aristocratic Faction is still split into two or more. Some are for absolute Monarchy Some for the ancient Regime some and those but few desire a mixed Government. The Framers of the late Constitution had got up to this last Ground but the Idea of an hereditary Senate stuck in their Throats. The King who has an uncommon Firmness in Suffering, but who has not the Talents for Action, and who is besides a very religious Man, found himself fetter’d by his Oaths to the Constitution which he in his Conscience believ’d to be a bad one, and about which indeed there is now but one Opinion in this Country because Experience that Great Parent of Wisdom has brought it already to Trial and Condemnation. The King, from the Causes just mentiond would not step forward and of Course there was no Standard to which the Adherents of the two Chambers could repair. The Republicans had the Good Sense to march boldly and openly to their Object, and as they took Care not to mince Matters nor embarrass themselves by legal or Constitutional Niceties they had the Advantage of Union Concert and Design against the disjointed Members of a Body without a Head. If under these Circumstances the foreign Force were out of question, I should have no Doubt that the Republican Form would take Place quietly enough and continue as long as the Morals of the Country would permit. You know the State of Morals here and can of Course (if it be necessary) form the Calculation for yourself. The Circumstance of foreign Force is however on the present occasion a preponderant object and I think its Effect will depend on its Activity. Should the Duke of Brunswick advance rapidly he will be joind by great Numbers even of the Armies oppos’d to him because the late Change will furnish to some a Reason and to others a Pretext for abandoning the Cause they had espous’d. If on the contrary his Progress be cautious and slow it is probable that those who are now silent from Fear, will habituate themselves by Degrees to speak favorably of the present Government, in order to lull Suspicion; and that thus a public opinion will appear, which when once pronounced governs the generality of Mankind. If by this Means the new Republic takes a little Root foreign Powers will I beleive find it a difficult matter to shake it to the Ground, for the french Nation is an immense Mass which it is not easy either to move or to oppose.
You will observe Sir that Matters are now brought to a simple Question between an absolute Monarchy and a Republic for all Middle  Terms are done away. This Question also must be decided by Force because on one Side it is in the Hands of the People who cannot treat for themselves and who will not permit others to treat for them in Respect to the important Interests which are now at Stake. If as in former times some factious Nobles were at the Head of a Party they would as formerly take the first Opportunity to stipulate for themselves at the Expence of their Party but without entering here into a Question of relative Integrity I do not think that the People are so attach’d to any particular Men as to have what may be call’d Leaders and those who appear as such are in my opinion rather Instruments than Agents.
I do not go into the History of Things nor trouble you with a Recapitulation of Events. I enclose and shall send by the present opportunity the Gazettes since my last which will communicate all Particulars which you may desire to know. Since the Operations of the tenth the Logographe, Gazette Universelle, and Indicateur, are suppressed as indeed are all those who were guilty of Feuillantisme, that is Adherence to the Club des Feuillans soi disant constitutionel. You must therefore make Allowances for what you find in the other Gazettes, written not only in the Spirit of a Party but under the Eye of a Party. The first must influence the most honest Printer in the Coloring of some Facts and the second will restrain the boldest Printer in the publishing of other Facts. If it were necessary or could be useful I should communicate all the Particulars which come to my Knowlege but this invidious Task would answer no good End and long before my Letters could reach you Changes must inevitably take Place.
One Particular however it is becoming to note. You will find that the Assembly immediately superseded the Appointment of a Monsr. Bon Carère as Minister to the United States. This Man’s Character is as bad as need be and staind by infamous Vices. By what Influence he was introduced into the Office of foreign Affairs I know not for I was then in England but I have Reason to beleive that it was the poor Expedient of the Feuillans to watch and check and perhaps to betray the Jacobine Ministry. While the King was pressing Mr. de St. Croix (an eight Day Minister) to accept the Department of foreign Affairs this last declard that he would not serve if Bon Carère was retaind, and to get Rid of him they invented the Expedient of sending him to America. I considerd this Step as a Kind of Insult, and transmitted my Sentiments on the Subject to the King who thereupon told Monsieur de St. Croix that I was angry at that appointment and he must arrange the Matter with me. That he wish’d I would prevent his being receivd. The Minister apologiz’d for himself by saying the Nomination had taken Place before he came into Office, and that he had remonstrated  against it. He apologiz’d for the Thing as well as he could, admitting always that it was wrong, and added that his embarkation should be delayd and I was at Liberty to prevent his being receiv’d. To this I replied that he must not embark at all but be remov’d and that would have been done for when he presented the Bon for his Appointments the Minister refus’d to sign it. In the mean Time the new Revolution took Place and the History of Mr. Bon Carères Ministry is at an End. It may perhaps be misrepresented and therefore having stated the Facts I think it right to add that it proceeded from downright Weakness. He was suppos’d to possess the Confidence of a great Many of the Mobility and therefore they were afraid to turn him about his Business. Perhaps also he had been trusted so far that he knew too much. This was the Case with some others not better than him as to Essentials tho not so much abasd, for this Man was (as I am told) the Friend to a noted Procuress of this City and Superintendant of her Brothel.
I shall send herewith a Packet containing my Correspondence with the Commissioners of the Treasury, relative to our Debt and in the same Packet you will find a Letter from Mr. Cathalan to you relative to a Riot at Marseilles and his Conduct therein. He has written two long Letters to me on that Subject and I have replied by one of the thirteenth Instant which you will also find enclos’d with his Letter to you.
I have already had occasion to mention to you Sir that I did not find myself authoriz’d to go into the Settlement of the Account finally with the Commissioners of the Treasury. This observation I must again in this Place repeat and add that Notwithstanding my utmost Efforts I have not been able to bring the Minister of foreign Affairs to consider for a Moment the Questions referred to me respecting the Sums paid and paying in America. What is still more surprizing is that the Minister of the Marine altho authorized to treat with me for Supplies to the Colony of St. Domingo has done Nothing in that Affair. Two Ministers have occupied that Place since the Decree. Each has given me various rendezvous but neither has appear’d at the Time and Place because Circumstances of the Moment have obligd them to attend to something else. Indeed the Executive of the late Constitution has been at the last Agony for this three Months and of Course has thought more of saving it’s Life than of doing it’s Business. The present Executive is just born and may perhaps be stifled in the Cradle. If a general Arrangement could have been made with the late Government for paying the whole of our Debt at some fixd Exchange so as to do Justice and fulfill the honorable Intentions of the United States I should have been well pleas’d and altho not exactly  authoriz’d should probably have taken on me to make the needful Engagements and in so doing I should have made a great Sacrifice to the Public because I wish of all Things to be free from any pecuniary Transactions for I know by Experience that the utmost possible Purity will not prevent malicious Insinuations which however unfounded will always find some Beleivers. It appears however a probable Event that before our Debt be paid we may experience some considerable Losses on Exchange not to mention the dead Charges which are considerable too. It has therefore appeard to me most adviseable to make one general Statement and Settlement of the whole and if it shall appear that we have gaind and that they have lost by the Modes of Payment then to give a good round Sum as a Compensation and as it were gratuitously because by that Means we have the Reputation of the Good we do and the Sacrifice we make and because otherwise the Agents of this Government might attribute to their Address an Advantage gaind instead of giving Credit to our Generosity for a Compensation granted. And it seems important to establish the latter Idea because it cannot fail to extend our Credit throughout the World and consequently to facilitate all pecuniary Operations which hereafter we may have occasion to make.
Before I conclude this Letter permit me my dear Sir to request the orders of the President respecting my Line of Conduct in the Circumstances about to arise. Perhaps these orders may not reach me untill the Circumstances are past but even then they may serve as a Ground to Reason on in the Circumstances which succeed. If they arrive in Season they will releive my mind from a great Weight. At present I feel myself in a State of contingent Responsibility of the most delicate Kind. I am far from wishing to avoid any fair and reasonable Risque, and I rely on the Justice of Government at the same Time to mark out as exactly as possible the Conduct to be pursued as well as on its Goodness to judge favorably of Cases unforeseen. I am with sincere Esteem & Regard Dear Sir your obedt Servant

Gouv Morris

